United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sequim, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John E. Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 08-540
Issued: November 24, 2008

Oral Argument October 1, 2008

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 3, 2007 appellant, through her attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decision dated October 27, 2007 terminating her
compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits effective October 27, 2007.
FACTUAL HISTORY
On October 2, 2001 appellant, then a 40-year-old rural mail carrier, filed an occupational
disease claim alleging that she developed repetitive strain of the right arm and shoulder and right
rotator cuff strain due to continuous lifting, reaching and pulling in the performance of duty. She
stated that she first became aware of her condition on December 18, 2000. Appellant underwent
surgical excision of a lemon size mass in her right armpit on December 27, 1999. Within the

first week following surgery, she developed lymphedema in the right upper extremity with pain
radiating down the arm to the elbow. Appellant underwent physical therapy for lymphedema
and began wearing a compression sleeve. The Office accepted her claim for right shoulder and
upper arm strain on January 8, 2002.
By decision dated May 8, 2002, the Office denied appellant’s claims for compensation.
Appellant requested reconsideration on November 12, 2003. By decision dated January 12,
2004, it denied her request, finding that it was untimely filed and did not establish clear evidence
of error. The Office began paying compensation on July 31, 2001. It entered appellant on the
periodic rolls on April 6, 2007.
Appellant’s attending physician, Dr. Margaret Forgette, a Board-certified physiatrist,
supported appellant’s partial disability for work due to an employment-related repetitive strain
injury of the right upper extremity. The Office referred appellant for a second opinion evaluation
with Dr. David Smith, a Board-certified orthopedic surgeon. In a report dated September 12,
2006, Dr. Smith noted that appellant’s right shoulder symptoms began within a week of her
December 1999 surgery. He examined appellant and diagnosed myofascial pain right shoulder
region. Dr. Smith opined that this condition was directly related to appellant’s 1999 surgery
rather than to her employment duties. He opined that appellant could perform her date-of-injury
position without restrictions.
Dr. Forgette completed reports on September 7 and 8, 2006 and a work capacity
evaluation on September 22, 2006. She diagnosed right shoulder repetitive strain injury with
intermittent impingement and stated that appellant was capable of returning to modified work
and had been capable of performing some work since August 17, 2001. Dr. Forgette opined,
however, that appellant was not capable of performing her date-of-injury position. She restricted
appellant’s repetitive movements, reaching, pushing, pulling and lifting. In a report dated
October 6, 2006, Dr. Forgette disagreed with Dr. Smith’s conclusions and stated that appellant
had a repetitive strain injury due to repetitive reaching and lifting in the performance of duty.
The Office found a conflict of medical opinion between Drs. Smith and Forgette
regarding appellant’s diagnoses, whether her condition was employment related and the extent of
her disability. It referred her to Dr. William Thieme, a Board-certified orthopedic surgeon, for
an impartial medical examination. In a report dated January 2, 2007, Dr. Thieme reviewed the
medical records as well as the statement of accepted facts and examined appellant. He found
that appellant had limited range of motion in the right shoulder and diagnosed right shoulder pain
related to repetitive lifting and reaching activities with mild limitation of range of motion and
mild weakness in the right hand “not work related.” Dr. Thieme noted that appellant related her
current shoulder pain to heavy activities, reaching, stretching and sleeping in the wrong
positions. He noted that appellant stated activities at home such as caring for her sick mother
and caring for her mother-in-law reproduced the symptoms that occurred with her work
activities. Dr. Thieme noted that appellant had not worked for over five years. He opined that
appellant’s preexisting right shoulder condition was aggravated by work activities. Dr. Thieme
stated, “It is my opinion that [appellant’s] right upper extremity condition is the consequence of
the operation to excise the lipoma in the axilla. Her condition is aggravated by work activities as
well as activities at home. [Appellant’s] present condition is not the consequence of her work
activities.” He stated that appellant’s condition had plateaued and opined that appellant could

2

return to limited-duty work accommodating her nonwork-related right shoulder condition.
Dr. Thieme completed a work capacity evaluation and indicated that appellant should not work
above her head.
Dr. Forgette completed a report on February 6, 2007 and indicated that appellant’s
symptoms had improved. She diagnosed right shoulder repetitive strain injury and impingement.
The Office proposed to terminate appellant’s compensation and medical benefits based
on Dr. Thieme’s report in a letter dated July 12, 2007. It allowed appellant 30 days to respond.
On August 7, 2007 appellant stated, “I disagree with your July 12, 2007 Notice of Proposed
Reduction. I still have pain and limitations and I believe those limitations are due to my job.”
By decision dated October 25, 2007, the Office terminated appellant’s compensation and
medical benefits effective October 27, 2007. It stated, “[Y]our right upper extremity condition is
preexisting and the consequence of a nonwork-related right axillary lipoma resection conducted
in December 1999 and not the consequence of any factors of your employment.”
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.2 The Office’s burden of
proof in terminating compensation includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.3 The right to medical
benefits for an accepted condition is not limited to the period of entitlement of disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition, which require further medical treatment.4
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.5 The
implementing regulation states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician of an Office
medical adviser or consultant, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has had no prior connection with the case.6 It is well established
that, when a case is referred to an impartial medical specialist for the purpose of resolving a
1

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

Gewin C. Hawkins, 52 ECAB 242, 243 (2001).

4

Mary A. Lowe, supra note 2.

5

5 U.S.C. §§ 8101-8193, 8123.

6

20 C.F.R. § 10.321.

3

conflict, the opinion of such specialist, if sufficiently well rationalized and based on proper
factual and medical background must be given special weight.7
ANALYSIS
The Office accepted appellant’s claim for right shoulder and upper arm strain.
Appellant’s attending physician, Dr. Forgette, a Board-certified physiatrist, supported that
appellant was partially disabled due to this condition and that this condition was due to her
employment duties of repetitive reaching and lifting in the performance of duty. The Office
referred appellant for a second opinion evaluation with Dr. Smith, a Board-certified orthopedic
surgeon. In a September 12, 2006 report, Dr. Smith opined that appellant’s right shoulder
condition was not caused or aggravated by her employment, but was attributable to her 1999
surgery and resulting lymphedema. He found that appellant could return to her date-of-injury
position with no work restrictions. Due to the disagreement between appellant’s physician,
Dr. Forgette and the Office referral physician, Dr. Smith regarding the nature of appellant’s
condition, whether it was employment related and the extent of her disability, the Office properly
found a conflict of medical opinion evidence. It referred appellant to Dr. Thieme, a Boardcertified orthopedic surgeon, for an impartial medical examination to resolve this conflict.
Dr. Thieme reviewed appellant’s medical history, the history of injury and statement of
accepted facts. He examined appellant and noted that she lacked full range of motion in her right
shoulder and that she had weakness in her right hand. Dr. Thieme diagnosed right shoulder pain
related to repetitive lifting and reaching activities and opined that appellant’s current condition
was not work related noting that she had not worked for over five years. He stated that
appellant’s preexisting right shoulder condition had been aggravated by work activities.
Dr. Thieme noted that her current activities at home also aggravated her right shoulder condition.
He opined that appellant’s right shoulder condition was not caused by her employment, but was
the consequence of the operation to excise the lipoma. Dr. Thieme stated that appellant’s current
condition was not due to her employment. He indicated that appellant could return to work and
that her current restrictions were not due to her accepted employment injury.
As an impartial medical examiner, Dr. Thieme’s report is entitled to special weight if
based on a proper factual and medical background and supported by medical rationale. The
Board finds that Dr. Thieme’s opinion cannot be accorded such weight. Dr. Thieme made
statements that were clear and unequivocal, but he offered little if any medical explanation to
support his conclusion. He opined that appellant’s right shoulder condition was due to her 1999
surgery rather than her accepted employment activities, but did not explain how he reached this
conclusion. The Board has held that medical conclusions unsupported by rationale are of little
probative value.8 A physician’s opinion on causal relationship must be one of reasonable
medical certainty, but it must also be supported with affirmative evidence, explained by medical
rationale and based on a complete and accurate medical and factual background.9 In this case,
7

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

8

Willa M. Frazier, 55 ECAB 379, 384 (2004).

9

Connie Johns, 44 ECAB 560 (1993). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (discussing the
factors that bear on the probative value of medical opinions).

4

the certainty with which Dr. Thieme expressed his opinion cannot overcome the lack of medical
rationale.
Also, Dr. Thieme’s opinion is not in keeping with the statement of accepted facts. The
Office provided Dr. Thieme with a statement of accepted facts to use as a frame of reference in
forming his opinion. The statement of accepted facts provides that the Office accepted
appellant’s claim for a right shoulder and upper arm strain. As a medical professional,
Dr. Thieme is entitled to reject such a diagnosis, but if he does so without convincing medical
rationale, his opinion is of diminished probative or evidentiary value. The Office’s procedure
manual states that, when the impartial physician does not use the statement of accepted facts as
the framework in forming his or her opinion, the probative value of the opinion is seriously
diminished or negated altogether.10 For these reasons, the Board finds that the Office did not
meet its burden of proof.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation benefits.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3(10)
(October 1990); see Jurelle M. Vanderhoff, 37 ECAB 152, 157 (1985) (finding that the report of the impartial
medical specialist could not be used to resolve the conflict at issue because it deviated from the statement of
accepted facts and went beyond the field of his medical expertise).

5

ORDER
IT IS HEREBY ORDERED THAT the October 27, 2007 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 24, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

